PER CURIAM.
This is a companion case to Morton v. Okmulgee Prod. & Mfgs. Gas Co., 207 Okla. 201, 248 P. 2d 1028. The two cases were briefed together and involve the same identical questions. The only difference in the cases is different claimed ownership of different property.
The rules of law in cause No. 34458 are applicable to the law and facts in the present case.
Judgment affirmed.
This court acknowledges the services of Attorneys J. Fred Green and W. S. Agent, who as Special Masters aided in the preparation of this opinion. These attorneys were recommended by the Oklahoma Bar Association, approved by the Judicial Council, and appointed by the court.
HALLEY, V. C. J., and WELCH, CORN, DAVISON, JOHNSON, and BINGAMAN, JJ., concur.